
	

113 S2623 IS: To prohibit land management modifications relating to the Lesser Prairie Chicken.
U.S. Senate
2014-07-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2623
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2014
			Mr. Moran (for himself, Mr. Roberts, Mr. Cornyn, Mr. Cruz, and Mr. Inhofe) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To prohibit land management modifications relating to the Lesser Prairie Chicken.
	
	1.Prohibition on land management	modifications relating to Lesser Prairie ChickenNotwithstanding any other provision of law (including regulations), the Secretary of Agriculture
			 and the Secretary of the Interior shall not implement or limit any
			 modification
			 to a public or private land-related policy  or subsurface mineral 
			 right-related policy or practice that is in effect on the date of
			 enactment of
			 this Act relating to the listing of the Lesser Prairie Chicken as a
			 threatened species or endangered species under the Endangered Species Act
			 of 1973 (16 U.S.C. 1531 et seq.).
		
